Title: Deposition of Francis Mentges, [1 August 1794]
From: Mentges, Francis
To: 



[Philadelphia, August 1, 1794]

Philadelphia (to wit) Francis Mentges at present of the City of Philadelphia maketh oath That he arrived at Pittsburgh in the County of Alleghanny on the 22 of July last past and continued there until the 25 of the same month. That it was there matter of public notoriety and general conversation that several collections of armed men had on the seventeenth of the same month successively made repeated attacks upon the house of General John Neville Inspector of the Revenue for and on account of his holding and exercising the said Office and to oblige him to relinquish the same in the course of which attacks one of the Assailants was killed and several of them wounded and some persons who assisted in defending the house were also wounded and the said house with the adjoining barn & stables were burnt down by the said Assailants—moreover that David Lenox Marshall of the District had been taken into custody by some of the said armed collections in consequence of his having been there for the service of certain processes in relation to laws of the United States laying duties on distilled spirits and on stills but was afterwards released and that the said Marshall together with the said Inspector of the Revenue had descended the Ohio in a Boat to avoid personal violence or the being compelled by force to enter into engagements or do acts contrary to the duties of their respective Offices and also by reason of the difficulty and danger which would probably have attended an attempt on their part to pass by any of the usual routes to the seat of Government. And the said Deponent further saith that on the twenty fourth of the same month of July he saw & conversed at Pittsburgh aforesaid with Hugh Brackenridge who informed him that he had been the day preceding at a Meeting of sundry persons about One hundred and forty in number at Mingo Creek Meeting House in the County of Washington consisting generally of the most respectable people of that County including sundry Magistrates & principal Officers of Militia and the Recorder who were assembled to consider the propriety of ratifying and supporting the measures which had been taken towards obstructing the execution of the Excise law by the proceedings on the seventeenth as above mentioned—that it was there proposed that the Meeting should approve the said proceedings and pledge themselves to stand by each other until the Excise law was repealed and an Act of Oblivion passed—which proposition was not agreed to but instead of it it was proposed and agreed to that the four Western Counties of Pensylvania and the neighbouring counties of Virginia should be invited to assemble by delegates in a Convention to be holden on the fourteenth of this present Month of August in Mingo Creek aforesaid at Parkinson’s in the county of Washington to take into consideration the situation of the Western Counties and adopt such measures as should appear suited to the exigency. And this Deponent further saith that from the general state of affairs in the said Western Counties of Pensylvania as they came under his observation he doth verily believe that it is intirely impracticable to execute the laws aforesaid by the means of civil process and Judiciary proceeding. And further this Deponent saith noth.

F Mentges
Sworn this first Day of August 1794 at the City of Philadelphia before me. [The Subscriber One of The Alderman of the said City.]

Reynold Keen

